Citation Nr: 9911724	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  98-14 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1969 to 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which denied service connection for 
tinnitus and the denied the veteran's attempt to reopen his 
claim for service connection for hearing loss.

FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the veteran's tinnitus and his period of active duty service.

2.  In an unappealed decision of February 1990, the RO denied 
the veteran's claim for service connection for hearing loss.

3.  The veteran has submitted evidence which bears directly 
and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and is so 
significant that it must be considered to decide fairly the 
merits of the claim.

4.  There is no competent medical evidence of a nexus between 
the veteran's current bilateral hearing loss and his period 
of active duty service. 


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
tinnitus is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The February 1990 rating decision is final; however, the 
veteran has submitted new and material evidence requiring the 
claim for service connection for bilateral hearing loss to be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.156, 20.1103 (1998).

3.  The veteran's claim for service connection for bilateral 
hearing loss is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Introduction

A veteran may be granted service connection for injury or 
disease contracted in the line of duty or for aggravation of 
a preexisting injury or condition.  38 U.S.C.A. § 1110, (West 
1991); 38 C.F.R. § 3.303 (1998).  The preliminary question 
before the Board is whether the veteran has presented well 
grounded claims for service connection.  The veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that a claim is well 
grounded.  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
See 38 U.S.C.A. § 5107(a) (West 1991); Grivois v. Brown, 6 
Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  In the absence of evidence of a well-grounded 
claim, there is no duty to assist the veteran in developing 
the facts pertinent to his claim, and the claim must fail.  
Epps v. Gober, 126 F.3d 1464, 1467-1468 (Fed. Cir. 1997).

To establish that a claim for service connection is well 
grounded, the record must include lay or medical evidence, 
whichever is appropriate in the particular case, 
demonstrating that a disease or injury was incurred or 
aggravated during active service, and medical evidence 
showing that the veteran currently has a disability, and that 
a nexus exists between that disability and the in-service 
injury or disease.  Id. at 1467-1468.  In a case in which a 
veteran served for 90 days or more during a period of war or 
after January 1, 1947, service connection may be presumed for 
certain diseases which manifest to a compensable degree 
within one year of service.  38 C.F.R. §§ 3.307, 3.309.

Alternatively, a claimant may establish a well-grounded claim 
for service connection under the chronicity provision of 
38 C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that an appellant had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

II.  Tinnitus

In the present case, service medical records are silent for 
any complaints or treatment for tinnitus.  VA outpatient 
treatment records dated July 1997 show that the veteran gave 
a history of ringing in the ears for the past ten years.  

The record establishes that the veteran currently has 
tinnitus.  However, the record has failed to provide any 
competent medical evidence illustrating a nexus between the 
veteran's tinnitus and his active duty service.  The Board 
cannot rely solely on the veteran's own testimony because 
evidence of a medical nexus cannot be established by lay 
testimony.  Brewer v. West, 11 Vet. App. 228 (1998); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  In the absence 
of competent medical evidence to support the claim of 
entitlement to service connection for tinnitus, the Board 
finds that the veteran has not presented evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well grounded.


III.  Bilateral Hearing Loss
 
a.  New and Material

The veteran's claim for service connection for bilateral 
hearing loss was denied in a February 1990 rating decision.  
The decision was based primarily on the fact that the veteran 
did not have a diagnosis of current hearing loss and no 
chronic ear pathology in service.  The veteran did not appeal 
this decision, but attempted to reopen the claim in August 
1997.  The RO issued a denial in November 1997 after medical 
records were submitted.

Because this case involves an attempt to reopen a previously 
denied claim, the laws and regulations pertaining to finality 
and reopening of claims are pertinent to the appeal on this 
issue.  The law provides that a notice of disagreement (NOD) 
must be filed within one year from the date of mailing of 
notice of the result of an RO's determination in order to 
initiate an appeal of the determination.  38 U.S.C.A. 
§ 7105(a), (b)(1) (West 1991).  If no NOD is filed within the 
prescribed period, the determination becomes final.  
38 U.S.C.A. § 7105(c).  As the veteran in this case did not 
file a NOD with the RO's February 1990 determination, that 
determination is final.  Id.; 38 C.F.R. §§ 20.302, 20.1103 
(1998).  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108.

Once a RO decision becomes final under 38 U.S.C.A. § 7105(a), 
absent the submission of new and material evidence, the claim 
may not thereafter be reopened or readjudicated by the VA.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 
Vet. App. 127, 135 (1993).  In order to reopen a claim, the 
evidence submitted must be both new and material.  See Hodge 
v. West, 155 F.3d 1356 (Fed. Cir 1998).  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
see also Elkins v. West, No. 97-1534, slip op. (U.S. App. 
Feb. 17, 1999); Winters v. West, No. 97-2180, slip op. (U.S. 
App. Feb. 17, 1999).

If the veteran has submitted new and material evidence under 
38 C.F.R. § 3.156(a)(1998), the Board must determine whether, 
based upon all the evidence of record in support of the 
claim, the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Winters, slip op. at 4.  If the claim 
is well grounded, the duty to assist must be fulfilled and 
then the claim is evaluated on the merits.  Id.

The rating decision of February 1990 which denied the 
veteran's claim for service connection for hearing loss is 
final and was the last disposition in which the claim was 
finally disallowed on any basis.  The relevant evidence at 
the time consisted of the veteran's service medical records, 
and a September 1989 VA examination report.  Consequently, 
the evidence that must be considered in determining whether 
the claim may be reopened based on new and material evidence 
is that added to the record since the February 1990 rating 
decision.

Since that rating decision, the veteran submitted VA 
outpatient treatment records dated July 1997 showing 
bilateral hearing loss and an August 1997 VA audiological 
examination confirming that hearing loss.  The Board finds 
these reports to be new, as they were not of record at the 
time of the February 1990 rating decision and not cumulative 
of any other evidence at that time.  In addition, as these 
reports show current hearing loss not previously reported, 
they are probative of the central issue in this case.  
Accordingly, the Board finds that new and material evidence 
has been submitted since February 1990 rating decision, and 
thus, the claim for service connection for hearing loss must 
be reopened.

b.  Service Connection

Having reopened the veteran's claim, the next question is 
whether the Board is permitted to conduct a de novo review at 
this time.  In Bernard v. Brown, 4 Vet. App. 384 (1994), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that before the Board 
addresses in a decision a question that has not been decided 
by the RO it must determine whether the veteran has been 
given adequate notice of the need to submit evidence or 
argument on that question, and an opportunity to address the 
question at a hearing, and, if not, whether the veteran is 
prejudiced thereby.  The Board notes that the veteran has not 
submitted a plausible claim of entitlement to service 
connection for hearing loss.  Accordingly, the Board finds 
that the veteran will not be prejudiced by its proceeding to 
adjudicate this issue on a de novo basis.

The Board must first determine whether the veteran has 
submitted a well-grounded claim.  See Winters, supra.  As 
previously stated a well-grounded claim is a plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  The veteran has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim for service connection 
for hearing loss is well grounded.  See 38 U.S.C.A. 
§ 5107(a); Grivois, 6 Vet. App. at 136, 140; Murphy, 1 Vet. 
App. at 78, 81.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory thresholds in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385.  For a veteran who served for 90 days or 
more during a period of war or after January 1, 1947, service 
connection may be presumed for sensorineural hearing loss if 
it manifests to a compensable degree within one year of 
active service.  38 C.F.R. §§ 3.307, 3.309.

In the present case, the veteran claims that he suffers from 
hearing loss which began in active service.  His service 
medical records show that, upon induction into the service in 
October 1969, his hearing was within normal limits.  In 
November 1970, the veteran was treated for an impacted right 
ear and in August 1971 the veteran's ear was again impacted 
with cerumen and flushed.  Tympanic membranes were noted as 
normal.  An undated consultation sheet noted a recent right 
ear infection and requested an evaluation regarding 
separation.  The veteran's separation Report of Medical 
history dated October 1971 noted the veteran's "ENT trouble 
and hearing loss bilateral".  On his examination, the 
audiologic findings were within normal limits and a bilateral 
hearing loss was not diagnosed or noted.  An "ENT" 
appointment was recommended, however.  

Post-service medical records first indicate bilateral hearing 
loss as noted in VA outpatient treatment records dated July 
1997.  The examiner did not offer an opinion as to whether 
the hearing loss was connected to the veteran's active duty 
service.  VA audiological testing was performed in August 
1997, the test revealed that pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
40
55
55
LEFT
20
25
40
55
55

The Board notes that a retest was administered with similar 
results.

The evidence of record establishes that the veteran currently 
has bilateral hearing loss,.  However, the record has fails 
to provide any competent medical evidence illustrating a 
nexus between the veteran's current hearing loss and his 
period of active duty service.  Service medical records do 
not establish that the veteran had a chronic hearing loss in 
service.  Although post-service VA outpatient treatment 
records note bilateral hearing loss in July 1997, the 
examiner did not relate it to the veteran's period of active 
duty service.  In addition, service medical records do not 
indicate that the veteran was unduly exposed to loud noise in 
his primary Military Occupational Specialty or MOS of cook.  
As previously discussed, the Board cannot rely solely on the 
veteran's own testimony because evidence of a medical nexus 
cannot be established by lay testimony.  See Jones, 7 Vet. 
App. at 137 (1994); Espiritu, 2 Vet. App. at 294-95 (1991).  
A well-grounded claim must be supported by evidence, not mere 
allegations.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

Therefore, the Board must conclude that the veteran has not 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that his claim of entitlement to 
service connection for bilateral hearing loss is well 
grounded.  Accordingly, this claim must be denied.

IV.  Conclusion

The Board is not aware of the existence of additional 
evidence that might well ground the veteran's claims, a duty 
to notify does not arise pursuant to 38 U.S.C.A. § 5103(a).  
See McKnight v. Gober, 131 F.3d 1483, 1484-1485 (Fed. Cir. 
1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  
However, the Board views its discussion as sufficient to 
inform the veteran of the elements necessary to well ground 
his claims, and an explanation as to why his current attempt 
fails.


ORDER

In absence of evidence of a well-grounded claim, service 
connection for tinnitus is denied.

Having reopened the claim, in absence of evidence of a well-
grounded claim, service connection for bilateral hearing loss 
is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

